DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on 11/09/2020. Claims 1, 5, 6 and 9 have been amended. Claims 1-9 are pending. Claims 1 and 9 are independent form are presented for examination. 

Request Continued Examination (RCE)
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Response to Argument
3	Applicant’s arguments filed on 11/09/2020 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Morris, hereinafter) (US Patent Application Publication No. 2015/0348162 A1) in view of Kohn et al. (Kohn, hereinafter) (U.S. Patent No. 5, 963, 447).
 system for suggesting a list of actions to a user including a server and an automaton connected to the server, the automaton comprising means for, when a user comes close to the automaton: 
- acquiring an image of the user ([0020]; capturing consumer image) and the first context data associated with the user ([0020]; consumer body); 
- transmitting the acquired image of the user and the first context data to the server ([0021]; The controller 304 conveys data collected on the aforementioned ports 307, 310, 313, 314, and camera 316 through a communications network 325 to a server/data processing resource 330); 
the server (a server/data processing resource 330)including means for: 
- receiving the image of the user and the first context data ([0021]; The controller 304 conveys data collected on the aforementioned ports 307, 310, 313, 314, and camera 316 through a communications network 325 to a server/data processing resource 330);; 
- identifying the user from the image of the user ([0029]; determination of the consumer using consumer data); 
- connecting to a database in order to extract a profile of the user from the data base or to create a profile if the latter does not exist ([0021] & [0029]; server/data processing resource 330 is connected to a database (D.B.) 336 and suggestion logic unit (SLU) 340); 
- calculating a list of actions that is suited to the user ([0029]; determining the suggestions to be provided to the consumer); 
- transmitting to the automaton the list of actions ([0029]-[0030]; providing the suggestions to the consumer for consumer action); 
the automaton further including means for: 
([0048]; If the consumer is determined to be overweight or to have particular dietary sensitivities, then the system may suggest sugar free drinks through a controller, Fig. 4); 
- identifying and carrying out the action selected by the user ([0048]-[0050]; after being presented with these suggestions, the consumer makes a selection at block 440. The system may then compare the consumer selection to the rule sets and offer an alternative); 
- acquiring second context data relative to the selected action ([0050]-[0051]; receives consumer’s feedback/selection); 
- transmitting to the server the second context data and the selected action ([0050]-[0051]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback); 
the server also including means for receiving the second context data and the selected action, calculating a datum representative of a feedback of the user relative to the selected action from second context data and updating the profile of the user in the database ([0050]-[0051]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback), the profile of the user including: 
- a unique identifier associated with the identity of the user ([0042]; consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile); 
- a history of the selections already made by the user on the automaton and the second context data and the datum representative of the feedback of the user relative to each selection already made ([0042] & [0050]; consumer's social network through, for example, information provided on a smart card or cell phone, be able to mine her profile); 
([0050]; refining the suggestions based on the feedback and additional information received about the consumer).
Morris further discloses the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept ([0050] & [0029]). 
But Morris doesn’t explicitly disclose the system further comprising a remote means for displaying a failure to operate of an automaton connected to the server and wherein the server further includes means for: - associating a modification of a datum representative of the feedback of the user relative to a same action for a same context with a failure to operate of the automaton on which the action is carried out; and - transmitting to the remote display means information concerning the failure to operate of the automaton.
However, Kohn in analogous art, discloses the system further comprising a remote means for displaying a failure to operate of an automaton connected to the server (Col. 28, lines 33-37; If the automata execution 138 of the inference automaton 130 constructed fails to meet the goal criterion 134, then the failure terms and agent status are sent to the Adapter 30, Fig. 7 and 2) and wherein the server further includes means for: 
- associating a modification of a datum representative of the feedback of the user relative to a same action for a same context with a failure to operate of the automaton on which the action is carried out (Col. 19, lines 14-24 & Col. 28, lines 33-37; If the behavior statement does not logically follow from the current status of the Knowledge Base 28, that is, the desired behavior is not realizable, the Inference automaton 26 transmits the failed terms to the Adapter 30 for replacement or modification); 
- transmitting to the remote display means information concerning the failure to operate of the automaton (Col. 28, lines 33-37 & Col. 19, lines 14-24; If the automata execution 138 of the inference automaton 130 constructed fails to meet the goal criterion 134, then the failure terms and agent status are sent to the Adapter 30, Fig. 7 and 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teaching of Morris and Kohn because Kohn’s teaching would allow Morris’s system to optimize the refining operation of an automaton module during errors and/or mismatches.

Regarding claim 2, Morris further disclose the system according to claim 1, wherein the means for acquiring context data include a luminosity sensor and/or a sound sensor and/or an air quality sensor and/or a temperature sensor ([0013]; temperature sensor) and/or a position sensor; 
the first and second context data including information on the luminosity and/or the soundscape and/or the air quality and/or the temperature ([0013]; temperature) and/or the position of the distributor.

Regarding claim 3, Morris further teaches the system according to claim 1, wherein the means for acquiring an image of the user are also used for the acquisition of the first and second context data ([0020] & [0013]; capturing image and consumer emotional states).


- connecting to an external network ([0017]; accessing to consumer’s social network); 
- extracting from the external network external context data ([0017]; gathering consumer’s context data/emotional states form his/her social network data);
- integrating these external context data in the first and second context data ([0017 & [0050]; gathered social media data is used to refine suggestions that will be provided to consumer).

Regarding claim 5, Morris doesn’t fully teach the system according to claim 5, However, Kohn discloses wherein the automaton comprises a localization means and wherein the information concerning the failure to operate includes information on the localization of the automaton (Col. 19, lines 14-24 & Col. 28, lines 33-37; If the behavior statement does not logically follow from the current status of the Knowledge Base 28, that is, the desired behavior is not realizable, the Inference automaton 26 transmits the failed terms to the Adapter 30 for replacement or modification). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Morris doesn’t fully teach the system according to claim 5, However, Kohn discloses wherein the remote display means comprise means for transmitting to the server an instruction intended for the automaton concerned by the failure to operate (Col. 19, lines 14-24 & Col. 28, lines 33-37; the inference automaton 26 transmits the failed terms to the Adapter 30 for replacement or modification. The adapter repairs failure terms and computes correction terms); the server comprising means for transmitting said instruction to the automaton (Col. 19, lines 1-24 & Col. 28, lines 22-37; The inferencer takes a theorem from the Planner 24 shown in FIG. 2 and either produces an automaton that performs the near-optimal actions in terms of a cost function or produces the failure terms so the Adapter 30); and
the automaton comprising the means for carrying out said instruction  (Col. 19, lines 14-24 & Col. 28, lines 33-37; If the behavior statement does not logically follow from the current status of the Knowledge Base 28, that is, the desired behavior is not realizable, the Inference automaton 26 transmits the failed terms to the Adapter 30 for replacement or modification).

Regarding claim 7, Morris further teaches the system according to claim 1, further comprising a plurality of automatons connected via a network to the server and wherein the history of the profile of the user comprises the selections already made by the user and the corresponding second context data and the datum representative of the feedback of the user on the plurality of automatons (Fig. 4 & [0047]-[0050]; historical and consumer feedback data are determined and utilized in the system).
	
Regarding claim 8, Morris further teaches the system according to claim 1, wherein the automaton is a distributor, each action being associated with a product, the distributor including a set point device comprising means for measuring the unused quantity of product, the distributor further comprising means for: 
- associating this the measurement with a second datum representative of a feedback of the user relative to the selected action ([0050]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept);
- transmitting the second datum representative of a feedback of the user to the server (Fig. 4, 450; consumer’s feedback is transmitted to server); 
the server comprising means for updating the profile of the user in the database while integrating therein the second datum representative of a feedback of the user and; the calculation of the suitable list of actions also taking into account the second datum representative of a feedback of the user ([0050]; the user's acceptance or rejection of the recommendations is noted and may further be used to further refine the system via this feedback. The system may thus improve on its performance in offering suggestions that the consumer will accept, Fig. 4).

As for claim 9, the limitations of claim 9 are similar to the limitations of claim 1 above, respectively. Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/18/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447